UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: March 31, 2013 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-51003 CALAMOS ASSET MANAGEMENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 32-0122554 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2020 Calamos Court, Naperville, Illinois (Address of Principal Executive Offices) (Zip Code) (630) 245-7200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. R Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). R Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No At April 30, 2013, the company had 20,473,265 shares of Class A common stock and 100 shares of Class B common stock outstanding. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 – 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 – 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II — OTHER INFORMATION Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 34 SIGNATURES 35 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (in thousands, except share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Affiliates and affiliated funds Customers Investment securities Derivative assets Partnership investments, net Prepaid expenses Deferred tax assets, net Other current assets Total current assets Non-current assets: Deferred tax assets, net Goodwill Property and equipment, net of accumulated depreciation and amortization ($58,372 at March 31, 2013 and $57,190 at December 31, 2012) Other non-current assets Total non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities: Distribution fees payable $ $ Accrued compensation and benefits Interest payable Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Long-term debt Deferred rent Other non-current liabilities Total non-current liabilities Total liabilities STOCKHOLDERS’ EQUITY Class A common stock, $0.01 par value; authorized 600,000,000 shares; 24,473,265 shares issued and 20,160,796 shares outstanding at March 31, 2013; 24,386,015 shares issued and 20,386,015 shares outstanding at December 31, 2012 Class B common stock, $0.01 par value; authorized 1,000 shares; 100 shares issued and outstanding at March 31, 2013 and December 31, 2012 0 0 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock; 4,312,469 shares at March 31, 2013 and 4,000,000 at December 31, 2012 ) ) Calamos Asset Management, Inc. stockholders’ equity Non-controlling interest in Calamos Investments LLC (Calamos Interests) Non-controlling interest in partnership investments Total non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2013 and 2012 (in thousands, except share data) (unaudited) REVENUES Investment management fees $ $ Distribution and underwriting fees Other Total revenues EXPENSES Employee compensation and benefits Distribution expenses Marketing and sales promotion General and administrative Total operating expenses Operating income NON-OPERATING INCOME Net interest expense ) ) Investment and other income Total non-operating income Income before income tax provision Income tax provision Net income Net income attributable to non-controlling interest in Calamos Investments LLC (Calamos Interests) ) ) Net income attributable to non-controlling interest in partnership investments ) ) Net income attributable to Calamos Asset Management, Inc. $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted Cash dividends per share $ $ See accompanying notes to consolidated financial statements. 4 CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, 2013 and 2012 (in thousands) (unaudited) Net income $ $ Other comprehensive income, before income tax provision Unrealized gains on available-for-sale securities: Changes in unrealized gains Reclassification adjustment for gains included in net income ) ) Other comprehensive income, before income tax provision Income tax provision related to other comprehensive income Other comprehensive income, after income tax provision Comprehensive income Comprehensive income attributable to non-controlling interest in Calamos Investments LLC (Calamos Interests) ) ) Comprehensive income attributable to non-controlling interest in partnership investments ) ) Comprehensive income attributable to Calamos Asset Management, Inc. $ $ See accompanying notes to consolidated financial statements. 5 CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Three Months Ended March 31, 2013 (in thousands, except share data) (unaudited) CALAMOS ASSET MANAGEMENT, INC. STOCKHOLDERS’ EQUITY Non- controlling interest in Calamos Non- Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Investments LLC (Calamos Interests) controlling interest in partnership investments Total Balance at December 31, 2012 $ ) $ ) $ $ $ Net income — Changes in unrealized losses on available-for-sale securities, net of income taxes — Reclassification adjustment for gains on available-for-sale securities included in income, net of income taxes — — — ) — ) — ) Issuance of common stock (87,250 Class A common shares) 1 (1 ) — Repurchase of common stock by Calamos Investments (312,469 Class A common shares) — ) ) — ) Cumulative impact of changes in ownership of Calamos Investments LLC — (3 ) 2 — ) — ) Distribution to non-controlling interest in partnership investments — ) ) Compensation expense recognized under stock incentive plans — Dividend equivalent accrued under stock incentive plans — — ) — — ) — ) Distributions paid to non-controlling interests in Calamos Investments LLC (Calamos Interests) — ) — ) Dividends declared — — ) — ) Balance at March 31, 2013 $ ) $ $ $ See accompanying notes to consolidated financial statements. 6 CALAMOS ASSET MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2013 and 2012 (in thousands) (unaudited) Cash and cash equivalents at beginning of period $ $ Cash flows provided by operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions Other depreciation and amortization Deferred rent ) ) Change in unrealized (gains) losses on CFS securities, derivative assets, derivative liabilities and partnership investments, net 63 ) Net realized gain on sale of investment securities, derivative assets, derivative liabilities and partnership investments, net ) ) Deferred taxes Stock based compensation Employee taxes paid on vesting under stock incentive plans ) ) (Increase) decrease in assets: Receivables: Affiliates and affiliated funds, net ) Customers ) Other assets ) ) Decrease in liabilities: Distribution fees payable ) ) Accrued compensation and benefits ) ) Accrued expenses and other liabilities ) ) Net cash provided by operating activities Cash flows provided by investing activities: Net additions to property and equipment ) ) Purchase of investment securities ) ) Proceeds from sale of investment securities Net purchases of derivatives ) ) Net changes in partnership investments ) Net cash provided by investing activities Cash flows used in financing activities: Deferred tax expense on vesting under stock incentive plans ) ) Repurchase of common stock by Calamos Investments (312,469 Class A common shares) ) - Distributions paid to non-controlling interest in Calamos Investments LLC (Calamos Interests) ) ) Cash dividends paid to common stockholders ) ) Net cash used in financing activities ) ) Net decrease in cash ) ) Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Income taxes, net $ $ Interest $ $ See accompanying notes to consolidated financial statements. 7 CALAMOS ASSET MANAGEMENT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (1) Organization and Description of Business Calamos Asset Management, Inc. (“CAM”) is a holding company and as of March 31, 2013 owned 22.2% of Calamos Investments LLC (“Calamos Investments”). CAM, together with Calamos Investments and Calamos Investments’ subsidiaries (the “Company”), operates the investment advisory and distribution services businesses reported within these consolidated financial statements. CAM operates and controls all of the business and affairs of Calamos Investments and, as a result of this control, consolidates the financial results of Calamos Investments with its own financial results. The remaining 77.8% ownership interest in Calamos Investments is held by Calamos Family Partners, Inc. (“CFP”), a Delaware corporation, and John P. Calamos, Sr. the Chairman, Chief Executive Officer and Global Co-Chief Investment Officer of CAM. CFP and John P. Calamos, Sr. (collectively Calamos Interests), ownership interest, in accordance with applicable accounting guidance, is reflected and referred to within these consolidated financial statements as “non-controlling interest in Calamos Investments LLC”. As shown in the diagram below, CFP also owns all of CAM’s outstanding Class B common stock, which represents 97.4% of the combined voting power of all classes of CAM’s voting stock. The graphic below illustrates our organizational and ownership structure as of March 31, 2013: Represents combined economic interest of Calamos Family Partners, Inc. and John P. Calamos, Sr. who is also a member of Calamos Investments LLC. Represents combined economic interest of all public stockholders, including John P. Calamos, Sr., Nick Calamos and John P. Calamos, Jr.’s combined9.77% ownership interest of Class A common stock. The calculation of ownership interest includes options and RSUs that vest within 60 days, as well as CFP’s ownership interest in Class A common stock purchased by Calamos Investments, pursuant to the Company’s share repurchase plan. 8 CALAMOS ASSET MANAGEMENT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) The Company primarily provides investment advisory services to individuals and institutional investors through a series of investment products that include open-end funds and closed-end funds (the “Funds”), separate accounts, offshore funds and partnerships, as well as provides model portfolio design and oversight for separately managed accounts. The subsidiaries through which the Company provides these services include: Calamos Advisors LLC (“CAL”), a Delaware limited liability company and registered investment advisor; Calamos Financial Services LLC (“CFS”), a Delaware limited liability company and registered broker-dealer; Calamos Wealth Management LLC, a Delaware limited liability company and registered investment advisor; and Calamos Investments LLP, a United Kingdom limited liability partnership, registered investment advisor with the Financial Conduct Authority in the United Kingdom, and a global distributor of the offshore funds and Company products. For reporting purposes, the offshore funds are reported within the open-end funds. (2) Basis of Presentation The consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require the use of estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. Management believes the accounting estimates are appropriate and reasonably stated; however, due to the inherent uncertainties in making estimates, actual amounts could differ from these estimates. The consolidated financial statements as of March 31, 2013 and for the three months ended March 31, 2013 and 2012 have not been audited by the Company’s independent registered public accounting firm. In the opinion of management, these statements contain all adjustments, including those of a normal recurring nature, necessary for fair presentation of the financial condition and results of operations. The results for the interim periods presented are not necessarily indicative of the results to be obtained for a full fiscal year. This Form 10-Q filing should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The Company consolidates investments in which the Company’s ownership exceeds 50% or in which the Company operates and controls the business and affairs of the entity. As such, the consolidated financial statements include the financial statements of CAM, Calamos Investments and Calamos Investments’ wholly- and majority-owned subsidiaries, and the Company’s partnerships in which it owns a majority interest or in which it has operating control. The equity method of accounting is used for investments in which the Company has significant influence, butless than 50% ownership. All significant intercompany balances and transactions have been eliminated. The Calamos Interests’ combined 77.8% and 77.9% interest in Calamos Investments as of March 31, 2013 and December 31, 2012, respectively, is represented as a non-controlling interest in Calamos Investments LLC in the Company’s consolidated financial statements. Non-controlling interest in Calamos Investments is derived by multiplying the historical equity of Calamos Investments by the Calamos Interests’ aggregate ownership percentage for the periods presented. Issuances and repurchases of CAM’s common stock may result in changes in CAM’s ownership percentage and to the non-controlling interests’ ownership percentage of Calamos Investments with resulting changes reflected in the consolidated statements of changes in stockholders’ equity. Income is allocated based on the average ownership interest during the period in which the income is earned. CAL is the general partner and controls the operations of Calamos International Growth Fund LP. Calamos Investments, through a wholly-owned subsidiary, indirectly is the general partner and controls the operations of Calamos Arista Strategic Fund LP, a U.S. feeder fund to Calamos Arista Strategic Master Fund LTD, a hedge fund in the Cayman Islands. As CAL and Calamos Investments are the general partners and control the operations of these funds, and Calamos Investments has a majority interest in Calamos Arista Strategic Fund LP, the results of these partnerships and the master fund are included in the Company’s consolidated financial results. For the periods the partnerships are consolidated, the assets and liabilities of the partnerships are presented on a net basis within partnership investments, net in the consolidated statements of financial condition, net income is included in investment and other income in the consolidated statements of operations, and the change in partnership investments is included in the net changes in partnership investments in the consolidated statements of cash flows. The partnerships are presented on a net basis in order to provide more clarity to the financial position and results of the core operations of the Company. The underlying assets and liabilities that are being consolidated are described in Note 5, Partnership Investments. The combined interests of all of the consolidated partnerships, not owned by the Company, are presented as non-controlling interest in partnership investments in the Company’s consolidated financial statements for the periods those partnerships were consolidated. 9 CALAMOS ASSET MANAGEMENT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) The Company holds non-controlling interests in certain other partnership investments that are included in partnership investments, net in the consolidated statements of financial condition. These other partnership investments are accounted for under the equity method. Reclassifications During the quarter, the Company changed the presentation of its consolidated statements of operations and consolidated statements of financial condition. The changes consisted of the classification of amortization of deferred sales commissions, previously presented as a separate line, now included with distribution expenses; and the classification of deferred sales commissions asset, previously presented on a separate line, now included with other non-current assets. Deferred sales commissions asset and amortization have become immaterial, with the discontinuation of the sale of Class B shares, making the separate line presentations less meaningful to the financial users. Restricted Cash The Company has $430,000 of security deposits that are restricted from the Company’s general corporate use and are being reported in other non-current assets in the consolidated statements of financial condition. Treasury Stock During January 2013, the Company’s board of directors approved a Class A common share repurchase program. Under the repurchase program, Calamos Investments is authorized to repurchase up to 3 million shares of CAM’s common stock. The share repurchases are expected to occur over the next two years. The program was implemented primarily to manage the dilution from share issuances under the Company’s incentive compensation plan. During the three months ended March 31, 2013, Calamos Investments repurchased 312,469 Class A common stock, at an average purchase price of $10.78 and a total cost of $3.4 million. As Calamos Investments is consolidated with CAM, the repurchased shares are required to be reported as treasury shares.As such, CAM’s 22.2% ownership interest in these shares totaling $746,000 is reported in treasury stock, with Calamos Interests’ 78.8% ownership interest in these shares totaling $2.6 million reported in non-controlling interest in the consolidated statements of financial condition. The total shares repurchased are not included in the calculation of basic and diluted earnings per share in accordance with GAAP. 10 CALAMOS ASSET MANAGEMENT, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) (3) Investment Securities As a registered broker-dealer, CFS is required to carry all investment securities it owns at fair value and record all changes in fair value in current earnings. As such, unrealized gains and losses on CFS securities, as well as realized gains and losses on all investment securities, are included in investment and other income in the consolidated statements of operations. The following tables provide a summary of investment securities owned by the Company as of March 31, 2013 and December 31, 2012: March 31, 2013 (in thousands) Cost Unrealized Gains Unrealized Losses Fair Value Available-for-sale securities: Funds Equity $ $ $ ) $ Fixed income ) Low-volatility equity (1
